DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2022 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claims 1, 7, and 13 applicant claims “predetermined rule”. The applicant does not define “predetermined rule” in the specification as filed; and the examiner notes that it is unclear what “predetermined rule” is/are? Clarification without introduction of new matter is required. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIYAUCHI E (JP 2013-066016A; Translation provided in this office action, Note: the paragraph numberings cited in the rejection section correspond to the translated sections). 
Regarding claim 1, MIYAUCHI E teaches an image processing system (paragraph 0019; contour extraction system) comprising: a memory (paragraphs 0124 – 0127; a memory); and at least one processor coupled to the memory (paragraphs 0124 – 0127; at least one processor coupled to the memory), the at least one processor performing operations to: receiving an input of an image frame (figures 5 – 6 and 10 – 12; receiving an input of an image frame); detecting a feature point from a part of or a whole the image frame, the feature point being an edge (figures 5 – 6 and 10 – 12; detecting a feature point from a part of or a whole the image frame, the feature point being an edge); outputting an output image with a first pixel value at a first position of a background image as a second pixel value, the first position of a background image corresponding to a position of the feature point detected in the image frame, the second pixel value being a value at which the first pixel value is changed to one of at least two different types values based on predetermined rule (figures 5 – 6 and 10 – 12; outputting edge information where the background meets the foreground wherein, outputting an output image with a first pixel value at a first position of a background image as a second pixel value, the first position of a background image corresponding to a position of the feature point detected in the image frame, the second pixel value being a value at which the first pixel value is changed to one of at least two different types values based on predetermined rule; additionally, paragraphs 0045, 0055, 0076, 0077 – 0087, and 0116; superimposing).

Regarding claim 2, as mentioned above in the discussion of claim 1, MIYAUCHI E teaches all of the limitations of the parent claim.  Additionally, MIYAUCHI E teaches wherein the at least one processor further performs operation to: outputting sequentially the output image (paragraphs 0015, 0029 – 0039, and 0045; outputting sequentially the output image).

Regarding claim 3, as mentioned above in the discussion of claim 1, MIYAUCHI E teaches all of the limitations of the parent claim.  Additionally, MIYAUCHI E teaches wherein the at least one processor further performs operation to: detecting the feature point of a moving object from a part of or a whole the image frame (figures 10 - 13 and paragraphs 0078 - 0083; detecting the feature point of a moving object from a part of or a whole the image frame).

Regarding claim 4, as mentioned above in the discussion of claim 1, MIYAUCHI E teaches all of the limitations of the parent claim.  Additionally, MIYAUCHI E teaches wherein the at least one processor further performs operation to: performing an analysis of a behavior of a moving object (figures 10 - 13 and paragraphs 0078 - 0083; performing an analysis of a behavior of a moving object).

Regarding claim 5, as mentioned above in the discussion of claim 4, MIYAUCHI E teaches all of the limitations of the parent claim.  Additionally, MIYAUCHI E teaches wherein the moving object is a person (figures 10 - 13 and paragraphs 0050 and 0069 - 0083; wherein the moving object is a person).

Regarding claim 6, as mentioned above in the discussion of claim 4, MIYAUCHI E teaches all of the limitations of the parent claim.  Additionally, MIYAUCHI E teaches wherein the edge includes a contour line of the moving object (figures 10 - 13 and paragraphs 0078 - 0083; wherein the edge includes a contour line of the moving object).

Regarding claim 7, MIYAUCHI E teaches an image processing method (paragraph 0019 also figures 3 and 14; contour extraction system) comprising: receiving an input of an image frame (figures 5 – 6 and 10 – 12; receiving an input of an image frame); detecting a feature point from a part of or a whole the image frame, the feature point being an edge (figures 5 – 6 and 10 – 12; detecting a feature point from a part of or a whole the image frame, the feature point being an edge); outputting an output image with a first pixel value at a first position of a background image as a second pixel value, the first position of a background image corresponding to a position of the feature point detected in the image frame, the second pixel value being a value at which the first pixel value is changed to one of at least two different types values based on predetermined rule (figures 5 – 6 and 10 – 12; outputting an output image with a first pixel value at a first position of a background image as a second pixel value, the first position of a background image corresponding to a position of the feature point detected in the image frame, the second pixel value being a value at which the first pixel value is changed to one of at least two different types values based on predetermined rule; additionally, paragraphs 0045, 0055, 0076, 0077 – 0087, and 0116; superimposing).

Regarding claim 8, as mentioned above in the discussion of claim 7, MIYAUCHI E teaches all of the limitations of the parent claim.  Additionally, MIYAUCHI E teaches further comprising: outputting sequentially the output image (paragraphs 0015, 0029 – 0039, and 0045; outputting sequentially the output image).

Regarding claim 9, as mentioned above in the discussion of claim 7, MIYAUCHI E teaches all of the limitations of the parent claim.  Additionally, MIYAUCHI E teaches detecting the feature point of a moving object from a part of or a whole the image frame (figures 10 - 13 and paragraphs 0078 - 0083; detecting the feature point of a moving object from a part of or a whole the image frame).

Regarding claim 10, as mentioned above in the discussion of claim 7, MIYAUCHI E teaches all of the limitations of the parent claim.  Additionally, MIYAUCHI E teaches further comprising: performing an analysis of a behavior of a moving object (figures 10 - 13 and paragraphs 0078 - 0083; performing an analysis of a behavior of a moving object).

Regarding claim 11, as mentioned above in the discussion of claim 10, MIYAUCHI E teaches all of the limitations of the parent claim.  Additionally, MIYAUCHI E teaches wherein the moving object is a person (figures 10 - 13 and paragraphs 0050 and 0069 - 0083; wherein the moving object is a person).

Regarding claim 12, as mentioned above in the discussion of claim 10, MIYAUCHI E teaches all of the limitations of the parent claim.  Additionally, MIYAUCHI E teaches wherein the edge includes a contour line of the moving object (figures 10 - 13 and paragraphs 0078 - 0083; wherein the edge includes a contour line of the moving object).

Regarding claim 13, MIYAUCHI E teaches a non-transitory computer-readable storage medium (paragraphs 0124 - 0127)  storing a program that, if executed, causes a computer to perform operations (paragraphs 0124 – 0127; program and CPU) comprising: receiving an input of an image frame (figures 5 – 6 and 10 – 12; receiving an input of an image frame); detecting a feature point from a part of or a whole the image frame, the feature point being an edge (figures 5 – 6 and 10 – 12; detecting a feature point from a part of or a whole the image frame, the feature point being an edge); outputting an output image with a first pixel value at a first position of a background image as a second pixel value, the first position of a background image corresponding to a position of the feature point detected in the image frame, the second pixel value being a value at which the first pixel value is changed to one of at least two different types values based on predetermined rule (figures 5 – 6 and 10 – 12; outputting an output image with a first pixel value at a first position of a background image as a second pixel value, the first position of a background image corresponding to a position of the feature point detected in the image frame, the second pixel value being a value at which the first pixel value is changed to one of at least two different types values based on predetermined rule; additionally, paragraphs 0045, 0055, 0076, 0077 – 0087, and 0116; superimposing).

Regarding claim 14, as mentioned above in the discussion of claim 13, MIYAUCHI E teaches all of the limitations of the parent claim.  Additionally, MIYAUCHI E teaches wherein the program causes the computer to perform operations comprising: outputting sequentially the output image (paragraphs 0015, 0029 – 0039, and 0045; outputting sequentially the output image).

Regarding claim 15, as mentioned above in the discussion of claim 13, MIYAUCHI E teaches all of the limitations of the parent claim.  Additionally, MIYAUCHI E teaches wherein the program causes the computer to perform operations comprising: detecting the feature point of a moving object from a part of or a whole the image frame (figures 10 - 13 and paragraphs 0078 - 0083; detecting the feature point of a moving object from a part of or a whole the image frame).

Regarding claim 16, as mentioned above in the discussion of claim 13, MIYAUCHI E teaches all of the limitations of the parent claim.  Additionally, MIYAUCHI E teaches wherein the program causes the computer to perform operations comprising: performing an analysis of a behavior of a moving object (figures 10 - 13 and paragraphs 0078 - 0083; performing an analysis of a behavior of a moving object).

Regarding claim 17, as mentioned above in the discussion of claim 16, MIYAUCHI E teaches all of the limitations of the parent claim.  Additionally, MIYAUCHI E teaches wherein the moving object is a person (figures 10 - 13 and paragraphs 0050 and 0069 - 0083; wherein the moving object is a person).

Regarding claim 18, as mentioned above in the discussion of claim 16, MIYAUCHI E teaches all of the limitations of the parent claim.  Additionally, MIYAUCHI E teaches wherein the edge includes a contour line of the moving object (figures 10 - 13 and paragraphs 0078 - 0083; wherein the edge includes a contour line of the moving object).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikawa (US patent No. 2010/0150408) teaches extracting image data from image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
08/02/2022